Citation Nr: 0726987	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  05-25 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
deviated nasal septum with residuals septectomy and nasal 
polyps.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1948 to 
September 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the veteran's request to 
reopen his claim for service connection for deviated nasal 
septum with residuals septectomy and nasal polyps on the 
grounds of no new and material evidence.  

In February 2007 the veteran appeared and testified before 
the undersigned Veterans Law Judge at a Travel Board hearing 
in Jackson, Mississippi.  The transcript of that hearing is 
of record.


FINDINGS OF FACT

1.  In a January 1961 rating decision the RO denied service 
connection for deviated nasal septum with residuals 
postoperative septectomy and mucous nasal polyps on the 
grounds that the veteran's deflected nasal septum was 
developmental in nature, and was not incurred in or 
aggravated by service. 

2.  Evidence in support of the veteran's request to reopen 
his claim for service connection for deviated nasal septum 
with residuals postoperative septectomy and nasal polyps is 
new, but provides no opinion or other evidence that suggests 
that the veteran's deviated nasal septum was not congenital, 
and no evidence which suggests that the veteran's congenital 
disorder was aggravated by service.





CONCLUSIONS OF LAW

1.  The January 1961 rating decision denying service 
connection for deviated nasal septum with residuals 
septectomy and nasal polyps is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 3.104 (2006). 

2.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for deviated 
nasal septum with residuals septectomy and nasal polyps has 
not been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision dated in January 1961 the RO denied 
service connection for deviated nasal septum with residuals 
postoperative septectomy and mucous nasal polyps on the 
grounds that the deflected nasal septum for which a 
corrective septectomy was provided in January 1950 was 
"developmental in nature," and was not incurred in or 
aggravated by service.  A timely appeal from the January 1961 
decision was not made, and the decision became final.  See 
38 C.F.R. §§ 3.104, 20.200, 20.1103.  Even so, VA regulations 
provide that a claim that is the subject of a prior final 
denial may be reopened if new and material evidence is 
received with respect to that claim.  38 C.F.R. § 3.156(a).  
In November 2004 the veteran requested that his claim be 
reopened.  

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Documentary evidence compiled in support of this request 
includes post surgery medical records dating from 1975, 
including a letter from a private treating physician 
submitted by the veteran on February 7, 2007.  These records 
confirm a longstanding history of nasal polyps and chronic 
hypertrophic sinusitis, and include surgery records dating 
from 1977.  While this information is new, it is not 
material, since it provides no opinion or other evidence that 
suggests that the veteran's deviated nasal septum with polyps 
is not congenital, but was instead incurred during service.  
There is also no evidence which suggests that the veteran's 
congenital disorder was aggravated by service; i.e., no 
evidence that the veteran was provided with anything more 
than corrective surgery for a congenital disorder during 
service.  The evidences thus does not raise a reasonable 
possibility of substantiating the claim.

The evidence also includes the transcript of the February 
2007 Board hearing.  During that hearing the veteran 
testified that he has a total of nine operations for removal 
of nasal polyps.  He also testified that he once received an 
accidental blow to the face during service, but said that he 
did not seek treatment, and provided no particulars as to the 
incident's bearing on his nasal septum/polyps.  Accordingly, 
while the veteran's testimony is new, it is not material, 
since there is no evidence that his deviated nasal septum was 
not congenital, and no evidence that his congenital disorder 
was aggravated by service.  The veteran's testimony thus does 
not comprise new and material evidence.  In the absence of 
any new and material evidence, the veteran's request to 
reopen his claim for service connection for deviated nasal 
septum with residuals septectomy and mucous nasal polyps must 
be denied.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to the claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In that decision, the 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen a previously denied 
claim, and also must notify the claimant of the evidence and 
information that is necessary to establish entitlement to 
service connection.  

VCAA notice provided to the veteran in January 2005 apprised 
the veteran of the need for new and material evidence.  This 
letter also informed the veteran of the evidence and 
information necessary to establish entitlement to service 
connection; of the evidence that VA would seek to provide, 
and of the information and evidence the veteran was expected 
to provide.  In addition, the veteran was explicitly asked to 
provide "any evidence in [his] possession that pertains to  
[his]  claim."  See 38 C.F.R. § 3.159(b)(1).  The matter was 
then readjudicated.  The Board is thus satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Because the veteran's claim for service connection for 
deviated nasal septum with residuals septectomy and mucous 
nasal polyps was not reopened, any question as to the 
appropriate disability rating or effective date is moot.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Even 
so, the Board notes that a letter dated in March 2006 letter 
informed the veteran of how VA determines disability ratings 
and effective dates.

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly had actual 
knowledge of the evidence needed to reopen and substantiate 
his claim; and (2) in this case, based on the veteran's 
contentions over the course of this appeal and his testimony 
during the February 2007 Board hearing, he is found to be 
reasonably expected to understand the evidence that was 
needed to reopen his claim.

With regard to the duty to assist, military service and 
private medical records have been obtained and made a part of 
the file.  The veteran also requested and was accorded a 
Travel Board hearing, the transcript of which is of record.  
At that hearing, the undersigned afforded the veteran 60 days 
from the date of the hearing (February 7, 2007) to obtain an 
opinion from a private treating physician.  See Transcript at 
p. 7.  On February 7, 2007, the veteran submitted a letter 
from a private treating physician.  Consequently, the Board 
finds that VA has met its duty to notify and assist as to the 
issue decided herein and there is no additional information 
or evidence that needs to be obtained.  


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for deviated nasal septum with 
residuals postoperative septectomy and nasal polyps.  The 
request to reopen that claim is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


